Citation Nr: 1530487	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-02 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder prior to January 27, 2015.

2.  Entitlement to an initial evaluation in excess of 50 percent for an anxiety disorder on or after January 27, 2015.

3.  Entitlement to service connection for a bilateral foot disorder (claimed as bilateral heel spurs), to include as secondary to service-connected low back pain with scoliosis, radiculopathy, and mild degenerative joint disease.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney

ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971 and from June 1972 to April 1989.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2010 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the October 2012 rating decision, the RO denied the Veteran's claim for service connection for bilateral heel spurs and entitlement to TDIU.

In the July 2012 rating decision, the RO granted service connection for an anxiety disorder and assigned a 30 percent evaluation.  The Veteran appealed the assigned rating.

In August 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  The case has since been returned to the Board for appellate review.

In a March 2015 rating decision, the RO increased the evaluation for an anxiety disorder to 50 percent, effective from January 27, 2015.  Because the assigned disability rating is not the maximum rating available, this issue remains on appeal and was returned to the Board for further appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).

As noted in the August 2014 remand, on several occasions, the Veteran withdrew all Board and RO hearing requests through June 2014.  However, following the March 2015 rating decision, on March 6, 2015, the Veteran indicated that he disagreed with the assigned rating and the effective date of the 50 percent evaluation, and he stated that he wished to appear at a videoconference hearing from the RO before a Veterans Law Judge.  On March 27, 2015, the Veteran's attorney submitted arguments in support of the appeal along with a waiver of the Veteran's requested hearing.  Therefore, the Board deems his request for a Board hearing withdrawn.  See 38 C.F.R § 20.704(e).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On April 24, 2015, prior to the recertification of the case to the Board on April 29, 2015, the Veteran's attorney submitted correspondence indicating that the Veteran disagreed with an April 13, 2015, rating decision issued by the RO and requested that "VA conduct a de novo review by the Decision Review Officer (DRO) in conjunction with a personal hearing before the [V]eteran and the [V]eteran's attorney."  The attorney expressly stated, "The [V]eteran is not waiving his right to a personal hearing with the DRO."  In the correspondence, the attorney contended that the Veteran is entitled to a higher rating and an earlier effective date for his anxiety disorder.  The Board notes that the RO did not issue a rating decision in April 2015.  A review of the VBMS file indicates that, on April 13, 2015, the RO notified the Veteran that the adjustment for his retirement pay would no longer be withheld from his monthly disability compensation benefits, beginning on August 1, 2015.  Regardless, the Veteran's attorney submitted the request for a DRO hearing before the case was recertified to the Board; therefore, a remand is required to afford the Veteran his requested hearing in connection with his claim for an initial rating in excess of 30 percent for an anxiety disorder, prior to January 27, 2015, and in excess of 50 percent thereafter.

With respect to the Veteran's claim for service connection for a bilateral foot disorder, the Board notes that the Veteran was afforded a VA feet examination in January 2015.  A review of the examination report shows that the examiner noted that the Veteran's service treatment notes were silent for treatment or complaints of heel spurs.  She reported that the Veteran was diagnosed with bilateral calcaneal spurs in 2010, following his separation from service.  She also observed that a March 1984 podiatry consultation during service referred to hyperpronation and pes planus (flat foot); however, she stated that pes planus was a developmental condition.  She also opined that the Veteran's service-connected low back disability was not the cause of his bilateral heel spurs and that there was no medical nexus between these two conditions.  She related that calcaneal spurs were formed as the body attempted to provide some additional support to an over-stretched plantar fascia ligament.  

In reviewing the Veteran's history, the January 2015 VA examiner mentioned a November 2012 private podiatrist's correspondence addressed to the Veteran associated with the claims file.  In the opinion, the podiatrist stated, "I believe it is as likely as not that your back problems are a contributing factor to your foot problems... There is abnormal stress being applied to your feet while you stand and walk."  The VA examiner also indicated that she had reviewed a February 2013 podiatry consultation from the Pensacola Naval Hospital.  In that treatment note, the podiatrist noted that the Veteran had severe, ongoing foot pain due to bilateral tendosynovitis and excessive pronation that he did not have prior to military service.  The podiatrist stated that the Veteran's back may also have been contributing to his foot pain.  However, the VA examiner did not address a July 2013 private medical opinion from the Veteran's treating family practice physician.  In that opinion, he reported that the service treatment records showed that the Veteran was treated for pronation in 1984.  He indicated that the Veteran's foot problems worsened following service and that the Veteran developed bilateral heel spurs caused by his low back disability.  The physician stated, "[The Veteran's] low back condition has resulted in an altered gait, which puts abnormal stress on his heels when he stands and walks.  Due to this stress, he has developed bilateral heel spurs."

Therefore, a clarifying opinion is necessary with respect to the claimed bilateral foot disorder to determine whether the Veteran has a current bilateral foot disorder that manifested in service or is otherwise causally or etiologically related to his military service, to include any symptomatology therein.  The examiner should also state whether it is at least as likely as not that the foot disorder is either caused by or permanently aggravated by the Veteran's service-connected low back disability.

Finally, the Board notes that decisions on the claim for an increased evaluation for an anxiety disorder and the claim for service connection for a bilateral foot disorder could affect the outcome of the Veteran's claim for TDIU; therefore, the claims are inextricably intertwined.  For this reason, the remaining issues on appeal must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a hearing before DRO, in accordance with his request, in connection with his claim for a higher initial evaluation for an anxiety disorder

The Veteran should be notified in writing of the date, time, and location of the hearing before the DRO.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The AOJ should refer the Veteran's file to the January 2015 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral foot disorder, to include pes planus and/or bilateral heel spurs, that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically address the March 1984 service treatment note showing that the Veteran had hyperpronated feet and mentioning pes planus.  In addition, the examiner is requested to address the following private treatment notes: a February 1994 consultation with West Coast Family Medical Center; February 2010 and July 2010 podiatry consultation with the Veteran's treating podiatrist; September 2010 and July 2013 opinions from the Veteran's treating family practice physician; February 2013 x-rays of the feet; and February 2013 and March 2013 podiatry consultations at the Pensacola Naval Hospital.

The examiner should identify all foot disorders that have been present since the Veteran filed his claim in April 2010 or within close proximity thereto. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service, to include his hyperpronation or pes planus therein.  

The examiner should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by the Veteran's service-connected low back disability, to specifically include abnormal stress on the heels from an abnormal gait caused by the low back disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of all of the Veteran's service-connected disabilities on his ability to work.  

A written copy of the report should be associated with the claims folder.
 
5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




